Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5 and 16-18, drawn to automatic analysis apparatuses including a detecting position located on a reaction unit.
Group II, claims 6-10, 19, and 20, drawn to automatic analysis apparatuses including a detecting position located independent from a reaction unit.
Group III, claims 13-15, drawn to sample analysis methods including a detecting step that takes place independently from a reaction unit.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a sample analysis method, comprising: 
a dispensing step: dispensing a sample and/or a reagent into a reaction vessel; 
an incubating step: incubating a reaction vessel that requires to be incubated twice on a second reaction vessel position of a reaction unit; 
a bound-free step: washing, by a bound-free (B/F) unit, the reaction vessel on a first reaction vessel position of the reaction unit; 
a signal reagent dispensing step: dispensing a signal reagent into the reaction vessel; and
 a detecting step: detecting, by a detecting unit, a reaction signal in the reaction vessel, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Satchell et al. (EP Pub No. 0833278; hereinafter Satchell; already of record on the IDS received 10/15/2020).  
Satchell discloses a sample analysis method (Pg. 3 Lns. 7-23). The method comprises: 
a dispensing step: dispensing a sample and/or a reagent into a reaction vessel (Pg. 11 Lns. 20-40, sample is deposited into container 15 by pipetting system 128, and reagent is deposited into container 15 by pipetting system 132, see Fig. 16). 
An incubating step: incubating a reaction vessel that requires to be incubated twice on a second reaction vessel position of a reaction unit (Pg. 18 Lns. 21-25, reagents are deposited into a container 15, and the container is incubated at positions 50-59, see Fig. 20A, see Pg. 41 Lns. 1-35 at first and second incubation steps). 
(Pg. 18 Lns. 8-20, magnetic separation and washing between bound and unbound conjugate elements occurs at processing positions 41-44, see Fig. 20A). 
A signal reagent dispensing step: dispensing a signal reagent into the reaction vessel (Pg. 18 Lns. 21-25, a signal reagent may be deposited into the container 15 by a third pipetting system 134, see Fig. 16).  
A detecting step: detecting, by a detecting unit, a reaction signal in the reaction vessel (Pg. 18 Lns. 43-50, light detection apparatus 138 detects the presence of, and quantifies, a chemiluminescent reaction initiated by introducing a triggering reagent, see Fig. 16).
During a telephone conversation with Paul Parins on 8/12/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5 and 16-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-10, 13-15, 19, and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Status
Claims 1-10 and 13-20 are pending, with claims 1-5 and 16-18 being examined, and claims 6-10, 13-15, 19, and 20 deemed withdrawn. Claims 11 and 12 are canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) received on 7/3/2019, 9/12/2019, 1/16/2020, 10/15/2020, and 12/3/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
Claim 1, Ln. 6 recites “a detecting unit”. For purposes of compact prosecution, a detecting unit has been examined as any device capable of detection, such as a sensor.
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0042] of the Pre-Grant Publication of the instant Application, US 2020/0241021 A1 (“Zhang ‘021”) teaches the B/F unit being a magnetic field generating device and a flushing mechanism. For purposes of examination, the examiner will interpret the B/F unit to be a magnetic field generating device and a flushing mechanism, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4, Lns. 3-4 recite, “the second reaction vessel positions are intensively distributed…”. However, it is unclear what the term “intensively distributed” means, as this is not a term that is well-known in the art or easily understood. For purposes of compact prosecution, the above limitation has been examined as any distribution of the second reaction vessel positions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satchell et al. (EP Pub. No. 0833278; hereinafter Satchell; already of record on the IDS received 10/15/2020).

Regarding claim 1, Satchell discloses an automatic analysis apparatus (Pg. 2 Lns. 45-46, see Fig. 20A at analyzer, Pg. 6 Lns. 23-40, the process steps may be automated). The automatic analysis apparatus comprises: 
	a dispensing unit configured to dispense a sample and/or a reagent into a reaction vessel (Pg. 11 Lns. 10-45, see Fig. 16 at pipetting systems 128, 132). 
	A reaction unit configured to incubate a reactant in the reaction vessel and transfer the reaction vessel (Pg. 12 Lns. 20-25, contents of container are incubated at a controlled temperature in positions 25-39, see Fig. 20A, Pg. 11 Lns. 6-9, the disk rotates, causing motion of the containers within the disk). 
	A bound-free (B/F) unit configured to wash the reactant in the reaction vessel (Pg. 18 Lns. 8-20, containers 15 in performance lane 62 undergo magnetic separation and fluid dispensing including a wash buffer at positions 41-44, see Fig. 20A. The B/F unit has been interpreted as be a magnetic field generating device and a flushing mechanism, and equivalents thereof, as shown in the Claim Interpretation section). 
	A detecting unit configured to detect a reaction signal in the reaction vessel (Pg. 18 Lns. 43-50, see Fig. 20A at light detection apparatus 138). 
	The reaction unit comprises a rotating apparatus provided with reaction vessel positions to carry and fix the reaction vessel, the reaction vessel position comprising a first reaction vessel position and a second reaction vessel position (see annotated Fig. 20A below). 

    PNG
    media_image1.png
    458
    697
    media_image1.png
    Greyscale

	The first reaction vessel position carries the reaction vessel to the B/F unit and/or the detecting unit (see annotated Fig. 20A, the circle with first reaction vessel positions includes performance lane 62 (B/F) unit, and it appears that the light detection apparatus 138 is capable of detecting vessels within this circle). The second reaction vessel position incubates the reactant in the reaction vessel, the incubation comprises a second incubation of the reaction vessel that requires to be incubated twice (see annotated Fig. 20A, the container is incubated at positions 25-39, which is located in the circle with second reaction vessel positions. It appears that these positions are capable of incubating a reactant twice when required). The B/F unit washes the reactant in the reaction vessel on the first reaction vessel position, the detecting unit detects the reaction signal in the reaction vessel on the first reaction vessel position (see annotated Fig. 20A, the circle with first reaction vessel positions includes performance lane 62 (B/F) unit, and it appears that the light detection apparatus 138 is capable of detecting vessels within this circle).
	Note: The instant Claims contain a large amount of functional language (ex: “configured to dispense…”, “configured to incubate…”, “configured to wash…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, Satchell discloses the automatic analysis apparatus according to claim 1. Satchell further discloses a transferring unit configured to transfer the reaction vessel between the first reaction vessel position and the second reaction vessel position (see Claim 1 above at annotated Fig. 20A, where performance lane 62 transfers reaction vessels between first reaction vessel position and second reaction vessel position).

Regarding claim 3, Satchell discloses the automatic analysis apparatus according to claim 1. Satchell further discloses that the reaction unit is a reaction tray, the first reaction vessel positions are distributed on at least one circle centered on a rotation center of the reaction tray, the second reaction vessel positions are distributed on at least another circle centered on the rotation center of the reaction tray (see Claim 1 above at annotated Fig. 20A, showing that the first reaction vessel positions are distributed on one circle, while the second reaction vessel positions are distributed on another circle, each circle centered on the rotation center of the reaction tray).

Regarding claim 4, Satchell discloses the automatic analysis apparatus according to claim 1. Satchell further discloses that the reaction unit is a reaction tray, the first reaction vessel positions are distributed on at least one circle centered on a rotation center of the reaction tray, the second reaction vessel positions are intensively distributed in a region on the reaction tray other than the first reaction vessel positions (see Claim 1 above at annotated Fig. 20A, showing that the first reaction vessel positions are on a circle centered on the rotation center of the reaction tray, while the second reaction vessel positions are distributed on a circle outside the circle containing the first reaction vessel positions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Satchell, as applied to claims 1-4 above, in view of Zhang et al. (Translation of WO Pub. No. 2014/169574; hereinafter Zhang ‘574).

Regarding claim 5, Satchell discloses the automatic analysis apparatus according to claim 1. Satchell further discloses the reaction unit and the dispensing unit (see Claim 1 above at Satchell teaching the reaction unit in Pg. 12 Lns. 20-25, Fig. 20A, and the dispensing unit in Pg. 11 Lns. 10-45, Fig. 16).
	Satchell fails to explicitly disclose a dispensing station independent from the reaction unit, wherein the dispensing unit completes the dispensing of the sample and/or the reactant in the dispensing station.
(Zhang ‘574 Pg. 2 2nd Para.). Zhang ‘574 teaches a dispensing station independent from a reaction unit, wherein a dispensing unit completes the dispensing of a sample and/or a reactant in the dispensing station (Zhang ‘574; Pg. 7 3rd-4th Paras., dispensing station 30 includes dispensing position 301 for dispensing reagent, and is located independent from housing unit 20, also known as accommodating unit 20, Pg. 9 4th Para., the accommodating unit 20 is for carrying reaction containers, see Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reaction unit and the dispensing unit in the automatic analysis apparatus of Satchell to include a dispensing station independent from the reaction unit, wherein the dispensing unit completes the dispensing of the sample and/or the reactant in the dispensing station as in Zhang ‘574. Zhang ‘574 teaches that providing a dispensing station independent from a reaction unit will ensure that the reaction unit is no longer restricted by the dispensing station, increasing the flexibility of the reaction unit to transport the reaction vessel, improving the test efficiency and throughput of the apparatus (Zhang ‘574 Pg. 7 3rd Para.).

Regarding claim 16, Satchell discloses the automatic analysis apparatus according to claim 2. Satchell further discloses the reaction unit and the dispensing unit (see Claim 1 above at Satchell teaching the reaction unit in Pg. 12 Lns. 20-25, Fig. 20A, and the dispensing unit in Pg. 11 Lns. 10-45, Fig. 16).

	Zhang ‘574 teaches a dispensing station independent from a reaction unit, wherein a dispensing unit completes the dispensing of a sample and/or a reactant in the dispensing station (Zhang ‘574; Pg. 7 3rd-4th Paras., dispensing station 30 includes dispensing position 301 for dispensing reagent, and is located independent from housing unit 20, also known as accommodating unit 20, Pg. 9 4th Para., the accommodating unit 20 is for carrying reaction containers, see Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reaction unit and the dispensing unit in the automatic analysis apparatus of Satchell to include a dispensing station independent from the reaction unit, wherein the dispensing unit completes the dispensing of the sample and/or the reactant in the dispensing station as in Zhang ‘574. Zhang ‘574 teaches that providing a dispensing station independent from a reaction unit will ensure that the reaction unit is no longer restricted by the dispensing station, increasing the flexibility of the reaction unit to transport the reaction vessel, improving the test efficiency and throughput of the apparatus (Zhang ‘574 Pg. 7 3rd Para.).

Regarding claim 17, Satchell discloses the automatic analysis apparatus according to claim 3. Satchell further discloses the reaction unit and the dispensing unit (see Claim 1 above at Satchell teaching the reaction unit in Pg. 12 Lns. 20-25, Fig. 20A, and the dispensing unit in Pg. 11 Lns. 10-45, Fig. 16).

	Zhang ‘574 teaches a dispensing station independent from a reaction unit, wherein a dispensing unit completes the dispensing of a sample and/or a reactant in the dispensing station (Zhang ‘574; Pg. 7 3rd-4th Paras., dispensing station 30 includes dispensing position 301 for dispensing reagent, and is located independent from housing unit 20, also known as accommodating unit 20, Pg. 9 4th Para., the accommodating unit 20 is for carrying reaction containers, see Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reaction unit and the dispensing unit in the automatic analysis apparatus of Satchell to include a dispensing station independent from the reaction unit, wherein the dispensing unit completes the dispensing of the sample and/or the reactant in the dispensing station as in Zhang ‘574. Zhang ‘574 teaches that providing a dispensing station independent from a reaction unit will ensure that the reaction unit is no longer restricted by the dispensing station, increasing the flexibility of the reaction unit to transport the reaction vessel, improving the test efficiency and throughput of the apparatus (Zhang ‘574 Pg. 7 3rd Para.).

Regarding claim 18, Satchell discloses the automatic analysis apparatus according to claim 4. Satchell further discloses the reaction unit and the dispensing unit (see Claim 1 above at Satchell teaching the reaction unit in Pg. 12 Lns. 20-25, Fig. 20A, and the dispensing unit in Pg. 11 Lns. 10-45, Fig. 16).

	Zhang ‘574 teaches a dispensing station independent from a reaction unit, wherein a dispensing unit completes the dispensing of a sample and/or a reactant in the dispensing station (Zhang ‘574; Pg. 7 3rd-4th Paras., dispensing station 30 includes dispensing position 301 for dispensing reagent, and is located independent from housing unit 20, also known as accommodating unit 20, Pg. 9 4th Para., the accommodating unit 20 is for carrying reaction containers, see Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reaction unit and the dispensing unit in the automatic analysis apparatus of Satchell to include a dispensing station independent from the reaction unit, wherein the dispensing unit completes the dispensing of the sample and/or the reactant in the dispensing station as in Zhang ‘574. Zhang ‘574 teaches that providing a dispensing station independent from a reaction unit will ensure that the reaction unit is no longer restricted by the dispensing station, increasing the flexibility of the reaction unit to transport the reaction vessel, improving the test efficiency and throughput of the apparatus (Zhang ‘574 Pg. 7 3rd Para.).

Other References Cited
Qureshi et al. (US Pub. No. 2003/0092185; hereinafter Qureshi) teaches a transferring unit configured to transfer a reaction vessel between a first position and a second position ([0056], see Fig. 1 at grippers 8, 9, and 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 1798          Supervisory Patent Examiner, Art Unit 1798